DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/22/2021 has been entered.
Response to Amendment
The amendments filed on 07/22/2021 are responded in this office action. Claims 1, 4-9 and 11-16 have been amended. Claims 2 and 10 were previously cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. [US 7,571,289] in view of YAKOVENKO et al. [US 2015/0301955] and in further view of Sotoyama et al. [US 2014/0164698].
Claim 1 is rejected over Gotoh, Sotoyama and YAKOVENKO.
Gotoh teaches “A disk access method, performed by a first server, the first server connected to a storage system comprising a storage device, a logical unit (LU) mounted to the first server, the LU comprising at least two virtual address spaces, and the method comprising:” as “The disk array device is constituted having storage devices such as hard disk drives and semiconductor memory devices and so forth provided in the form of an array, for example. The disk array device supplies logical storage regions based on RAID (Redundant Array of Independent Inexpensive Disks). The logical storage regions are also called `logical volumes` (LU: Logical Unit).” [Col 1, lines 25-31 and Fig. 1] (A disk access method from LU is recited. Fig. 1 shows multiple servers comprising the storage system.)
“generating an input/output (IO) request for accessing the LU, the IO request carrying a virtual address of to-be-accessed data stored in the LU;” as “the host computer accesses a logical volume via a communication port of the disk array device, and thus performs data 
“determining, based on the virtual address, a first virtual address space into which the virtual address falls;” as “The disk drive 26 is a physical storage device. Although variations also exist depending on the RAID constitution and so forth, a RAID group 27, which is a virtual logical region, is constructed on a physical storage region provided by a set of four disk drives 26, for example.” [Col 7, lines 26-30] 
“determining, based on the first virtual address space, a first access path comprising a storage area network switch and corresponding to the first virtual address space; and delivering, along the first access path, the IO request to a controller of the storage device to which the access path points.” as “This storage system comprises a plurality of servers 110, 120, and 130, a disk array device 200, a Fiber Channel Switch (abbreviated to `switch`) 300, and a management terminal 310.” [Col 7, lines 50-53] and “The SVP 260 and respective CHA 210, and the respective CHA 210 and shared memory 240, and so forth, are connected via communication paths (not shown) such as those of the internal network CN3 shown in FIG. 3. The SVP 260 is able to access the shared memory 240 via any CHA 210.” [Col 8, lines 31-40]
Gotoh does not explicitly teach obtaining each controller in the storage system corresponding to each virtual address space in each at least one LU, a disk that stores data corresponding to each virtual address space belonging to each controller corresponding to each virtual address space; determining each access path that points to each controller corresponding to each virtual address space;

However, YAKOVENKO teaches “the at least two virtual address spaces in the LU having correspondences with different access paths from each other,” as “First access path 116 may also generally include mapping the context of main processor 102 in the HLOS to main memory 110, memory allocation in the main memory 110 for creation of first memory PD 112, and translation from first virtual memory space utilized by the HLOS on main processor 102 to physical memory space of main memory 110. … Second access path 118 may include a second kernel (not shown), configured to map arguments of coprocessor 104 from first memory PD 112 in main memory 110, and perform any related translation of physical memory space of main memory 110 to second virtual memory space of coprocessor 104.” [¶0031] (Two different access paths are pointing to two different virtual address spaces.)
“and the at least two virtual address spaces in the LU all being accessible by the first server, and the storage system being accessible by a second server;” as “a transport layer can be implemented to manage accesses to first memory PD 112 by main processor 102 and coprocessor 104. In the illustrated example, the transport layer can manage first access path 116 and second access path 118.” [¶0029] (Two different access paths are being used by two different servers/hosts.)
Gotoh and YAKOVENKO are analogous arts because they teach virtual address space management by memory controller.

The combination of Gotoh and YAKOVENKO does not explicitly teach obtaining each controller in the storage system corresponding to each virtual address space in each at least one LU, a disk that stores data corresponding to each virtual address space belonging to each controller corresponding to each virtual address space; determining each access path that points to each controller corresponding to each virtual address space;
establishing and storing a correspondence between each virtual address space and each access path that points to each controller corresponding to each virtual address space,
However, Sotoyama teaches “obtaining each controller in the storage system corresponding to each virtual address space in each at least one LU, a disk that stores data corresponding to each virtual address space belonging to each controller corresponding to each virtual address space; determining each access path that points to each controller corresponding to each virtual address space;” as “providing, by a first controller which is included in a first storage device coupled to a computer via a first path, a first virtual volume and a second virtual volume; and providing, by a second controller included in a second storage device coupled to the computer via a second path, a third virtual volume and a fourth virtual volume,” [Claim 6] 
“establishing and storing a correspondence between each virtual address space and each access path that points to each controller corresponding to each virtual address space,” as “primary logical volume and the secondary logical volume of the replication logical volumes are to be transferred from a first storage control unit with which a path to the virtualization device is already set” [¶0009] (Correspondence between virtual address spaces are set.)
Gotoh, YAKOVENKO and Sotoyama are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gotoh, YAKOVENKO and Sotoyama before him/her, to modify the teachings of combination of Gotoh and YAKOVENKO to include the teachings of Sotoyama with the motivation of the pre-transfer process differs depending on whether the transfer process is to be conducted by adding or eliminating the storage control units, or by improving the processing performance by optimizing the resource usage rate (load distribution) of the storage control units 20 in an existing configuration. [Sotoyama, ¶0119]
Claim 3 is rejected over Gotoh, YAKOVENKO and Sotoyama.
The combination of Gotoh and YAKOVENKO does not explicitly teach wherein the obtaining each controller corresponding to each virtual address space in the LU comprises: sending a request message to a primary controller, the request message being used to request each controller corresponding to each virtual address space in the LU, and the primary controller being configured to designate each controller corresponding to each virtual address space; and 
However, Sotoyama teaches “wherein the obtaining each controller corresponding to each virtual address space in the LU comprises: sending a request message to a primary controller, the request message being used to request each controller corresponding to each virtual address space in the LU, and the primary controller being configured to designate each controller corresponding to each virtual address space; and receiving, each controller identifier of each controller corresponding to each virtual address space in the LU, sent by the primary controller.” as “the primary logical volume and the secondary logical volume of the replication logical volumes are to be transferred from a first storage control unit with which a path to the virtualization device is already set, to a second storage control unit with which the path is not set, the steps of: the virtualization device setting a path to the second storage control unit; the second storage control unit preparing differential bitmaps, indicating the data difference between the primary logical volume and the secondary logical volume, in order to receive access requests; the virtualization device, upon completion of the preparation of the differential bitmaps, making a setting so that access requests of the logical volumes are made not to the first storage control unit but to the second storage control unit; the second storage control unit handing over the access requests received from the virtualization device to the first storage control unit; the first storage control unit processing the access requests received from the second storage control unit so as to reflect the access requests in a disk device; the first storage control unit performing an emergency destage for storing the data in a cache memory of the logical volumes into the disk device; and the second storage control unit, upon completion of the emergency destage, connecting to the external storage control unit and handing over access requests received from 
Claim 4 is rejected over Gotoh, YAKOVENKO and Sotoyama.
The combination of Gotoh and YAKOVENKO does not explicitly teach wherein the obtaining a controller corresponding to each virtual address space in the LU comprises: receiving each controller identifier of each controller corresponding to each virtual address space in the LU, sent by a storage management device connecting the storage device and the first server.
However, Sotoyama teaches “wherein the obtaining a controller corresponding to each virtual address space in the LU comprises: receiving each controller identifier of each controller corresponding to each virtual address space in the LU, sent by a storage management device connecting the storage device and the first server.” as “The logical volume No. assigned to the primary logical volume is indicated by a combination of the storage control unit No., which is the identifier of a storage control unit 20, and the logical volume No. in that frame. The same applies to the secondary volume information. This arrangement is provided because these information concern replication between and among different storage control units and the storage control units in which the logical volumes exist must be specified.” [¶0067] (Each storage controller has a specific identifier, which is used for matching logical units to corresponding storage controller.)
Claim 5 is rejected over Gotoh, Sotoyama and YAKOVENKO.
Gotoh teaches “A first server, connected to a storage system comprising a storage device, wherein a logical unit (LU) is mounted to the first server, wherein the LU comprises at least two virtual address spaces, and wherein the first server comprises:” “The disk array device 
“a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory and configured to execute the instructions to:” as “The disk array device and reservation cancellation control method for the disk array device according to the present invention can be constituted at least in part by a computer program. Further, the computer program can be distributed via a storage medium such as a hard disk, semiconductor memory, or optical disk, for example.” [Com4, lines 20-25]
“generate an input/output (IO) request for accessing the LU, the IO request carrying a virtual address of to-be-accessed data stored in the LU;” as “the host computer accesses a logical volume via a communication port of the disk array device, and thus performs data reading/writing (I/O). In order to maintain data conformity and so forth, the host computer sometimes reserves a logical volume and uses the logical volume exclusively.” [Col 1, lines 32-37] (Access requests [i.e., I/O requests] are sent to destination virtual area [i.e., logical units].)
“determine, based on the virtual address, a first virtual address space into which the virtual address falls;” as “The disk drive 26 is a physical storage device. Although variations also exist depending on the RAID constitution and so forth, a RAID group 27, which is a virtual logical region, is constructed on a physical storage region provided by a set of four disk drives 26, for example.” [Col 7, lines 26-30]

“deliver, along the access path of the IO request, the IO request to the first controller.” as “In the example shown in FIG. 6, the LDEV 250 specified by the LDEV number `0001` can be accessed via two paths. One path is a path from port number `1` via LUN `1`. The other path is a path that allows access from port number `2` via LUN `1`.” [Col 9, lines 40-45] (The request is delivered through the specific access path)
Gotoh does not explicitly teach determine, based on the first virtual address space, a first controller of the storage device and corresponding to the first virtual address space; 
wherein the at least two virtual address spaces in the LU have correspondences with different access paths from each other, wherein the at least two virtual address spaces in the LU are all accessible by the first server, and wherein the storage system is accessible by a second server; and
However, YAKOVENKO teaches, “wherein the at least two virtual address spaces in the LU have correspondences with different access paths from each other,” as “First access path 116 may also generally include mapping the context of main processor 102 in the HLOS to main memory 110, memory allocation in the main memory 110 for creation of first memory PD 112, and translation from first virtual memory space utilized by the HLOS on main processor 102 to physical memory space of main memory 110. … Second access path 118 may include a second 
“wherein the at least two virtual address spaces in the LU are all accessible by the first server, and wherein the storage system is accessible by a second server; and” as “a transport layer can be implemented to manage accesses to first memory PD 112 by main processor 102 and coprocessor 104. In the illustrated example, the transport layer can manage first access path 116 and second access path 118.” [¶0029] (The main processor is synonymous to the host in this context, which can access the address spaces.)
Gotoh and YAKOVENKO are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gotoh and YAKOVENKO before him/her, to modify the teachings of Gotoh to include the teachings of YAKOVENKO with the motivation of if the first access path exists, the control device performs a second determination of whether or not the first access path is an active access path that the server uses for accessing the storage area assigned to a part of the virtual volume used by the server, and determines whether the first storage apparatus can be stopped or not on the basis of a result of the first determination or a result of the second determination. [YAKOVENKO, ¶0009]
The combination of Gotoh and YAKOVENKO does not explicitly teach determine, based on the first virtual address space, a first controller of the storage device and corresponding to the first virtual address space;
“determine, based on the first virtual address space, a first controller of the storage device and corresponding to the first virtual address space;” as “providing, by a first controller which is included in a first storage device coupled to a computer via a first path, a first virtual volume and a second virtual volume; and providing, by a second controller included in a second storage device coupled to the computer via a second path, a third virtual volume and a fourth virtual volume,” [Claim 6] (Different controllers are corresponding to different virtual address space via separate address path.)
Gotoh, YAKOVENKO and Sotoyama are analogous arts because they teach virtual address space management by memory controller.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gotoh, YAKOVENKO and Sotoyama before him/her, to modify the teachings of combination of Gotoh and YAKOVENKO to include the teachings of Sotoyama with the motivation of the pre-transfer process differs depending on whether the transfer process is to be conducted by adding or eliminating the storage control units, or by improving the processing performance by optimizing the resource usage rate (load distribution) of the storage control units 20 in an existing configuration. [Sotoyama, ¶0119]
Claim 6 is rejected over Gotoh, YAKOVENKO and Sotoyama.
The combination of Gotoh and YAKOVENKO does not explicitly teach further comprising the processor configured to: obtain each controller corresponding to each virtual address space in each at least one LU, wherein a disk that stores data corresponding to each virtual address space belongs to each controller corresponding to each virtual address space.
“further comprising the processor configured to: obtain each controller corresponding to each virtual address space in each at least one LU, wherein a disk that stores data corresponding to each virtual address space belongs to each controller corresponding to each virtual address space.” as “providing, by a first controller which is included in a first storage device coupled to a computer via a first path, a first virtual volume and a second virtual volume; and providing, by a second controller included in a second storage device coupled to the computer via a second path, a third virtual volume and a fourth virtual volume,” [Claim 6] (Different controllers are corresponding to different virtual address space via separate address path.)
Claim 7 is rejected over Gotoh, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 3.
Claim 8 is rejected over Gotoh, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 4.
Claim 9 is rejected over Gotoh, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 1.
Claim 11 is rejected over Gotoh, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 3.
Claim 12 is rejected over Gotoh, YAKOVENKO and Sotoyama with the same rationale of rejection of Claim 4.
Claim 13 is rejected over Gotoh, YAKOVENKO and Sotoyama.
The combination of Gotoh and YAKOVENKO does not explicitly teach wherein the processor is configured to execute the instructions to store the correspondence in a table stored in the host.
“wherein the processor is configured to execute the instructions to store the correspondence in a table stored in the host.” [Fig. 5] (Fig. 5 shows the correspondence table which is stored in the host system.)
Claim 15 is rejected over Gotoh, YAKOVENKO and Sotoyama.
The combination of Gotoh and YAKOVENKO does not explicitly teach storing the correspondence in a table stored in the host.
However, Sotoyama teaches “storing the correspondence in a table stored in the host.” [Fig. 5] (Fig. 5 shows the correspondence table which is stored in the host system.)
Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al. [US 7,571,289] in view of YAKOVENKO et al. [US 2015/0301955] in further view of Sotoyama et al. [US 2014/0164698] and yet in further view of Zheng [US 2013/0250947].
Claim 14 is rejected over Gotoh, YAKOVENKO, Sotoyama and Zheng.
The combination of Gotoh, YAKOVENKO and Sotoyama does not explicitly teach wherein the processor is configured to execute the instructions to store the correspondence in a tree stored in the first server.
However, Zheng teaches “wherein the processor is configured to execute the instructions to store the correspondence in a tree stored in the first server.” as “The correspondence between the virtual private network and the address of the VPN server may be implemented in a correspondence table, a diagram, a tree structure, or the like.” [¶0113] (The correspondence can be stored in tree structure)
Gotoh, YAKOVENKO, Sotoyama and Zheng are analogous arts because they teach virtual address space management by memory controller.

Claim 16 is rejected over Gotoh, YAKOVENKO, Sotoyama and Zheng with the same rationale of rejection of Claim 14.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miyamoto et al. [US 2013/0282935]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132